Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Frederick Roosevelt Baker appeals the district court’s order denying his motion for reduction of sentence under 18 U.S.C. § 3582(c)(2) (2006). We have reviewed the record and find no reversible error. we affirm for the reasons stated by the district court. See United States v. Baker, No. 3:02-cr-00097-RLW-1 (E.D.Va. Aug. 1, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and would not aid the decisional process.
AFFIRMED.